DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 13 December 2021 has been entered.
Claim 5 is pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 5 requires adding shrimp tropomyosin having 25 lysine residues per molecule, and adding 50 molecules of maltopentaose or maltoheptaose per one molecule of shrimp tropomyosin.”  Applicants submit “[t]he cited references do not disclose or suggest such a configuration.”  
It is not clear how the term “molecule” is being used to describe maltopentaose, maltoheptaose or tropomyosin.  For example, maltoheptaose which has the molecular formula C42H72O36 is made of more than one molecule or atom.  Does applicant intend to claim the molar ratio of tropomyosin to maltoheptaose or maltopentaose?   For example 1 mole of tropomyosin to 50 moles of maltoheptaose? 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Changes in Allergenicity and Digestibility of Squid Tropomyosin during the Maillard Reaction with Ribose”, J. Agric. Food Chem., 54, 2006, pp. 9529-9534) in view of Zhang et al. (“Glycation of a-lactalbumin with different size saccharides: Effect on protein structure and antigenicity”, International Dairy Journal, 14, 2001, pp. 220-228).
Regarding claim 5, Nakamura et al. disclose a method for reducing the allergenicity of tropomyosin comprising subjecting tropomyosin and ribose to the Maillard reaction (Abstract, p. 9530/Maillard Reaction between TM and Ribose).  
While Nakamura et al. disclose a reducing sugar, ribose, the reference is silent with respect to maltooligosaccharides.
Zhang et al. teach the effect of glycation of α-lactalbumin with different size saccharides on antigenicity (Abstract).  Zhang et al. teach α-lactalbumin is the major protein of whey and is a valuable infant formula additive due to its high content of essential amino and acids and its versatility in term so physiological functions (p. 220/1. Introduction).  However, Zhang et al. teach the application of a-lactalbumin is limited due to its high antigenicity (p. 220/1. Introduction).  Zhang et al. teach glycation of α-lactalbumin with glucose, maltose, maltotriose, maltotetrose and maltopentaose (p. 221/2.1 Materials, 2.2. Preparation of native and glycated α-lactalbumin) reduces the antigenicity of the protein (i.e. degree of reduction increased with the increase in the size of the saccharide-Abstract, p. 227/4. Conclusions).  
Nakamura et al. and Zhang et al. are combinable because they are concerned with the same field of endeavor, namely, reducing the antigenicity of food proteins via the Maillard reaction.  Given Nakamura et al. disclose the effect of the Maillard reaction on the allergenicity of tropomyosin by reacting the protein with ribose, since Zhang et al. teach glycation of a food protein, having high antigenicity, i.e. α-lactalbumin, with saccharides of varying size reduces antigenicity, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have tried reacting the tropomyosin of Nakamura et al. with larger sized saccharides, including maltotriose, maltotetrose and maltopentaose, as taught by Zhang et al., to improve the change in allergenicity.  	
While Nakamura et al. disclose tropomyosin from squid, the reference does not teach the effect of the Maillard reaction on tropomyosin sourced from shrimp.
However, given Nakamura et al. disclose that tropomyosin is a known allergen in allergen in shrimp, squid and scallop (p. 9529/Introduction), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have subjected a tropomyosin from shrimp to the Maillard reaction with the purpose of reducing its allergenicity.  
In the alternative, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP §2113 I).  In this case, there is no evidence on the record demonstrating that tropomyosin from shrimp would produce a different product than tropomyosin from squid, as disclosed by Nakamura et al. 
Nakamura et al. disclose the Maillard reaction was conducted by incubating a lyophilized mixture of protein and ribose at 60ºC and relative humidity of 35% (i.e. dry-heating) for 180 min (i.e.  3 hours).  
While Nakamura et al. disclose the Maillard reaction is performed by dry-heating a mixture of protein and sugar for 3 hours at 60ºC, the reference is silent with respect to 6 hours or more of heating time.  However, Nakamura et al. disclose a relationship between reaction time and IgE-binding ability of the protein (Figure 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have adjusted, in routine experimentation, the reaction time to obtain the desired level of IgE-binding ability or change in allergenicity.
Given Nakamura et al. disclose tropomyosin, intrinsically the tropomyosin would have 25 lysine residues per molecule.
	While the combination of Nakamura et al. and Zhang et al. suggests combining tropomyosin with maltopentaose, the reference is silent with respect to the molar ratio of tropomyosin to maltopentaose.
	However, given Nakamura et al. disclose the reducing the allergenicity of tropomyosin by subjecting the tropomyosin and a reducing sugar to the Maillard reaction, since Nakamura et al. disclose the available lysine from tropomyosin diminishes as a function of reaction time and the specific IgE-binding ability of TM is suppressed with the progress of the Maillard reaction (p. 9531/Effect of Maillard Reaction on Allergencity of TM), one of ordinary skill in the art prior to the effective filing date of the present invention would have adjusted, in routine processing, the molar ratio of tropomyosin to reducing sugar, to obtain the desired reduction in lysine and ultimately allergenicity.  
Response to Arguments
Applicants’ arguments filed 13 December 2022 have been fully considered but they are not persuasive. 
As amended, claim 5 requires adding shrimp tropomyosin having 25 lysine residues per molecule, and adding 50 molecules of maltopentaose or maltoheptaose per one molecule of shrimp tropomyosin.”  Applicants submit “[t]he cited references do not disclose or suggest such a configuration.”  
	In this case, given Nakamura et al. disclose the reducing the allergenicity of tropomyosin by subjecting the tropomyosin and a reducing sugar to the Maillard reaction, since Nakamura et al. disclose the available lysine from tropomyosin diminishes as a function of reaction time and the specific IgE-binding ability of tropomyosin is suppressed with the progress of the Maillard reaction (p. 9531/Effect of Maillard Reaction on Allergencity of TM), one of ordinary skill in the art prior to the effective filing date of the present invention would have adjusted, in routine processing, the molar ratio of tropomyosin to reducing sugar, to obtain the desired reduction in lysine and ultimately allergenicity.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759